ITEMID: 001-79867
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SAĞAT, BAYRAM AND BERK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The case originated in an application lodged by three applicants, namely, Mr Mehmet Sağat, Mr Aydın Bayram and Mr Hasan Berk (“the applicants”). On 5 January 2006 the Court declared the application partly inadmissible as regards the first two applicants, but retained the case concerning the third. In this connection, it decided to communicate the complaint concerning Mr Berk’s detention on remand to the Government. The applicant Hasan Berk was born in 1981 and lives in Adana. He was represented before the Court by Ms Y. Dora Şeker, a lawyer practising in Adana.
The facts of the remaining case, as submitted by the parties, may be summarised as follows.
On 20 March 1999 Hasan Berk was arrested and taken into custody by police officers from the Ceyhan Security Directorate. The applicant, together with two others, was suspected of setting three vehicles on fire by throwing Molotov cocktails, with the aim of protesting the arrest of the PKK leader Abdullah Öcalan.
During his questioning by the police he confessed to having taken part in some of the incidents, but denied any involvement with the illegal organisation.
On 22 March 1999 the applicant was taken to the Ceyhan Public Prosecutor’s office where he refuted his statements given in police custody. Later, he was taken before the investigating magistrate at the Ceyhan Magistrates Court where he confessed to having participated in some of the incidents. The court ordered his detention on remand.
On 6 April 1999 the Ceyhan Public Prosecutor filed an indictment with the Ceyhan Assize Court, accusing the applicant and four others, of damaging other persons’ property, under Article 516 of the Criminal Code. On 8 April 1999 the Public Prosecutor at the Adana State Security Court also filed an indictment, accusing the applicant and four others of aiding and abetting a terrorist organisation, and charging them under Article 264 of the Criminal Code and Article 5 of the Law on the Prevention of Terrorism. The two cases were later joined before the Adana State Security Court.
At the hearings held on 6 May 1999 and 1 June 1999 the Adana State Security Court examined the case file on its own motion and, in view of the state of evidence and the seriousness of the charges, decided to prolong the applicant’s detention on remand.
On 5 July 1999 the court held a hearing in order to decide on the applicant’s detention on remand. Following the opinion of the public prosecutor and in view of “the nature of the offences charged, the state of evidence and the content of the case file”, the court ordered the applicant’s continued detention.
On 27 July 1999 the public prosecutor submitted his opinion on the merits of the case that the applicant’s involvement in the fire bomb incidents was established beyond reasonable doubt. He further proposed to the court to continue to detain the applicant on remand in view of the nature of the offences charged and the length of the probable imprisonment. The court ordered the prolongation of the applicant’s detention.
On 21 September 1999 the court convicted the applicant as charged and sentenced him to imprisonment.
On 25 April 2000 the Court of Cassation quashed the decision of the State Security Court.
On 4 July 2000 the case was resumed before the Adana State Security Court. Pointing out the age of the applicant and the length of the period which he had already spent on remand, the applicant’s lawyer requested the court to release her client pending trial. The court dismissed her request and ordered the prolongation of the applicant’s detention on remand considering the nature of the offences, the state of evidence and the content of the case file.
At the hearings of 1 August 2000, 29 August 2000 and 10 October 2000, the applicant’s lawyer repeated the request for the applicant’s release pending trial. The court dismissed the motion for the same reasons as before.
On 22 December 2000, subsequent to the enactment of Law no. 4616 on the suspension of proceedings regarding offences committed before 23 April 1999, the Adana State Security Court postponed the trial regarding the charges under Article 516 of the Criminal Code. However, it convicted the applicant under Article 168 of the Criminal Code and sentenced him to imprisonment.
On 21 June 2001 the Court of Cassation quashed the decision of the Adana State Security Court, holding that the State Security Court had to develop further the facts concerning the applicant’s involvement in the incriminating incidents.
The case was resumed before the Ankara State Security Court. On 11 September 2001, the court convicted the applicant of being a member of an illegal terrorist organisation and sentenced him to imprisonment. Moreover, in accordance with Law no. 4616, it decided to suspend the prosecution against the applicant concerning the offence of damaging property.
On 4 March 2002 the Court of Cassation upheld this decision.
According to Law no. 4616 on conditional release, the suspension of proceedings or the execution of sentences in respect of crimes committed before 23 April 1999, proceedings could be suspended and subsequently dropped if no crime of the same or more serious kind was committed by the offender within a five year period.
